Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION
Response to Amendment
Claims 1 and 3-19 have been amended.


Claims 1 and 3-19 are pending.

Response to Arguments
I.	Applicant's arguments filed 11/16/2020 have been fully considered but they are not persuasive. 
A.	With respect to claim 1—Applicant argues, cited prior art Johnson, fails to teach the claim limitation “based on the signal strength of the received signal being greater than a threshold, determining, by the device, that the other user is proximate to the first user”.
	
	Examiner respectfully disagrees. Johnson clearly teaches determining that a user is proximate to another user based on a signal strength being greater than a certain threshold as stated in the previous action. In the relied upon citations, Johnson teaches signal strength determining that a user in a certain location relative to the first user due to the signal strength monitored by the RDPS device (paras 0364, 0370-371). Furthermore Johnson provides embodiments that detail the use of situational location and GPS triangulation techniques based on the received signal strength of a user/device located in a particular area (paras 0376-378). 


B.	With respect to claim 1—Applicant argues, cited prior art Johnson, fails to teach the claim limitation “adjusting, by the device, an area or range for triggering notifications based on adjusting the threshold”.

Examiner respectfully disagrees. Johnson clearly teaches a location range being determined and modifiable for communicating with devices in that range, based on positional attribute parameters and thresholds (paras 0435, 0445). Furthermore Johnson teaches a mobile interest radius along situational location 

C.	With respect to claim 6—Applicant argues, cited prior art Johnson, fails to teach the claim limitation “adjusting, by the device, the notification to the first user based on a change of distance or a movement corresponding to the second user”.

	Examiner respectfully disagrees. Johnson clearly teaches sending a certain notification to the device based on a change in the device’s proximity to another user/location. Johnson includes embodiments that clearly detail specific notifications about sales and discounts are sent to a user when that user or their device is determined to be within a certain proximity to the store/location or traveling in that direction (paras 0364, 0368). Furthermore, Johnson provisions the use of CADE—candidate delivery event—to be generated for a direction change or situational location changes of the device (paras 0368-369, 0371).

D.	With respect to claim 13—Applicant argues, cited prior art Johnson, fails to teach the claim limitation “determining, by the device, how many of the multiple users have a first matching affinity in common with the device; and providing, by the device, a notification as to a total number of users proximate to the device which have the first matching affinity in common with the device”.

	Examiner respectfully disagrees. Johnson clearly teaches determining the number of devices at a particular location proximate to the user based on shared interests and situational location data (para 0449). Johnson discloses an embodiment that details a first user/customer having a matching affinity to users who are interested in its store and therefore when proximate to its store location, the users receives notifications and discount advertisements (para 0364). This also allows for the first user to determine the devices in its proximity that with shared interest that received its notification (paras 0054, 0064, 0067-69, 0702, 0181-182). 

E.	With respect to claim 17—Applicant argues, cited prior art Johnson, fails to teach the claim limitation “providing, by the device, a first notification to the first user corresponding to the first shared affinity and a second notification to the first user corresponding to the second shared affinity, wherein the first and second notifications are different from one another”.
	
	Examiner respectfully disagrees. Johnson clearly teaches notifications and content sent to a user based on shared interests, preferences, device type and configurable interest radiuses (para 0572, 0642-643, 0741, 0779-790, 0181). The description offered by the Johnson reference, taken as a whole and within context, teaches the functionality of the claim language. Applicant’s arguments are therefore unpersuasive and the rejection under the cited prior art is maintained.



Claim Rejections - 35 USC § 102
II.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

III.	Claims 1 and 3-20 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Johnson (US 2009/0031006).

a.	Per claim 1, Cowing et al teach a method for notifying a user as to one or more other users having one or more affinities in common with the user, the method comprising: 
receiving, by a device, information regarding an affinity corresponding to a first user (paras 0060, 0435, 0609, 0667, 0672-673, 0809, 0815, 1075—multiple attributes and affinity);

receiving, by the device, a signal from another device corresponding to another user (paras 0360);

determining, by the device, a signal strength of the received signal (paras 0366-368, 0370—determining signal strength);

based on the signal strength of the received signal being greater than a threshold, determining, by the device, that the other user is proximate to the first user (paras 0370, 0378, 0435—signal strength threshold); and 

in response to determining that the other user is proximate to the first user, providing, by the device, a notification to the first user that the other user is proximate to the first user (paras 0378—notification);

adjusting, by the device, an area or range for triggering notifications based on adjusting the threshold (paras 0378, 0458, 0584—threshold can be configured and specified).

b.	Per claim 3, Johnson teaches the method according to claim 1, wherein the device is a mobile device of the first user (paras 0047, 1073-1075—mobile devices).
c.	Per claim 4, Johnson teaches the method according to claim 1, wherein the notification is provided in a pictorial or textual manner (paras 1065, 1074, 1098).
d.	Per claim 5, Johnson teaches the method according to claim 1, wherein the notification is provided via a light or a sound (paras 1098).
e.	Per claim 6, Johnson teaches a method for notifying a user as to other users having one or more affinities in common with the user, the method comprising: 
receiving, by a device, information regarding an affinity corresponding to a first user (paras 0060, 0435, 0609, 0667, 0672-673, 0809, 0815, 1075—multiple attributes and affinity); 

determining, by the device, that a second user sharing the affinity corresponding to the first user is proximate to the first user (paras 0013, 0040, 0046, 0704); 

generating, by the device, a notification to the first user regarding the second user (paras 1065, 1073-1074, 1098—notification); and 

adjusting, by the device, the notification to the first user based on a change of distance or a movement corresponding to the second user (paras 0046, 0364, 0368, 0371, 0380—change in location and distance).

f.	Per claim 7, Johnson teaches the method according to claim 6, further comprising: determining, by the device, that the second user sharing the affinity corresponding to the first user has entered the proximity of the first user; and providing, by the device, a notification to the paras 0040, 1082, 1092).
g.	Per claim 8, Johnson teaches the method according to claim 6, further comprising: determining, by the device, that the second user sharing the affinity corresponding to the first user has left the proximity of the first user; and providing, by the device, a notification to the first user that the second user sharing the affinity corresponding to the first user has left the proximity of the first user (paras 0046, 1082, 1092).
h.	Per claim 9, Johnson teaches the method according to claim 6, wherein the device is a server, and wherein the notification is provided to the first user via a mobile device of the first user (paras 0013, 0072, 0360, 0362, 1065, 1073-1075—server communicating with mobile devices).
i.	Per claim 10, Johnson teaches the method according to claim 6, wherein the device is a mobile device of the first user (paras 0047, 1073-1075—mobile devices).
j.	Per claim 11, Johnson teaches the method according to claim 6, wherein the notification is provided in a pictorial or textual manner (paras 1065, 1074, 1098).
k.	Per claim 12, Johnson teaches the method according to claim 6, wherein the notification is provided via a light or a sound (paras 1098).
l.	Per claim 13, Johnson teaches the method for notifying a user as to other users having one or more affinities in common with the user, the method comprising: 
receiving, by the device, information regarding one or more affinities corresponding to multiple users from the multiple users' devices proximate to the device (paras 0056, 0364, 0435, 0609); 

determining, by the device, how many of the multiple users have a first matching affinity in common with the device (paras 0388, 0390); and

providing, by the device, a notification as to a total number of users proximate to the device which have the first matching affinity in common with the device (paras 0364, 0388, 0390).

m.	Per claim 14, Johnson teaches the method according to claim 13, further comprising: providing, by the device, a notification as to one or more affinities of the users proximate to the device (paras 0040, 1065, 1073-1074, 1082, 1092, 1098).
n.	Per claim 15, Johnson teaches the method according to claim 13, wherein the device is a server (paras 0013, 0072, 0360, 0362, 1065, 1073-1075—server communicating with mobile devices).
o.	Per claim 16, Johnson teaches the method according to claim 13, wherein the device is a mobile device of a first user (paras 0047, 1073-1075—mobile devices).
p.	Per claim 17, Johnson teaches a method for notifying a user as to other users having one or more affinities in common with the user, the method comprising: 
receiving, by a device, information regarding multiple affinities corresponding to a first user (paras 0060, 0435, 0609, 0667, 0672-673, 0809, 0815, 1075—multiple attributes and affinity); 

receiving, by the device, information regarding multiple affinities corresponding to a second user and to a third user (paras 0809, 0815, 1011, 1075—multiple attributes and affinity); 

determining, by the device, that the first and second users have a first shared affinity in common and that the first and third users have a second shared affinity in common (paras 1011-1013); and 

providing, by the device, a first notification to the first user corresponding to the first shared affinity and a second notification to the first user corresponding to the second shared affinity, wherein the first and second notifications are different from one another (paras 1065, 1073-1074, 1098—notifications sent to other devices).

q.	Per claim 18, Johnson teaches the method according to claim 17, wherein the device is a server, and wherein the first and second notifications are provided to the first user via a mobile device of the first user (paras 0013, 0072, 0360, 0362, 1065, 1073-1075—server communicating with mobile devices).
r.	Per claim 19, Johnson teach the method according to claim 17, wherein the device is a mobile device of the first user (paras 0047, 1073-1075—mobile devices).
s.	Per claim 20, Johnson teaches the method according to claim 1, wherein the affinity corresponding to the first user is accessible via a website (paras 0060, 0605, 0609).




Conclusion
IV.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: 
US 2016/0006577—Detection of user presence and notification in a vicinity
US 2007/0124721—Discovery of users and notifications in based on proximity
US 2006/0270419—Connecting user mobile devices based on proximity
US 2008/0032703—Location based notification and alerts for mobile devices
USPN 9674684—Location-based beacons and sensors for user wireless devices 

V.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

VI.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571)272-3888.  The examiner can normally be reached on Monday-Thursday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISTIE D SHINGLES/
Primary Examiner, Art Unit 2448